Citation Nr: 1439909	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-23 873	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
	
INTRODUCTION

The Veteran served on active duty from July 1975 to April 1979, January 1984 to January 1988, and from January 1988 to September 1989.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the VA RO in San Diego, California.  The case was remanded by the Board in January 2012 and is now ready for appellate review. 

In August 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of this hearing is of record. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that aside from an August 2014 brief from the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  
   
FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran has torticollis of the cervical spine that is etiologically related to his service.  

CONCLUSION OF LAW

The criteria for service connection for torticollis of the cervical spine are met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2013)


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of the claim for service connection on appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) need not be discussed. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. 
App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Summarizing the pertinent evidence with the above criteria in mind, a service treatment report (STR) dated in December 1986 included physical examination findings of "very limited" lateral motion of the neck and an impression to include rule out cervical muscle pain.  The attending VA  Physical Medicine and Rehabilitation specialist who conducted the February 2012 VA examination specifically referenced the above December 1986 STR in providing the rationale for his conclusion that the cervical torticollis shown at this examination was at least as likely as not incurred in service.  In this regard, the examiner concluded as follows: 

[B]ased on my professional opinion based on my specialty experience in Physical Medicine & Rehabilitation, the current history and exam findings, and the documented presence of . . . neck/cervical pain, and severe limitation of neck motion [shown during service in December 1986] is consistent with [a] cervicogenic process which includes, but [is] not limited to:  torticollis . . . 

I discussed with the Veteran his military occupational specialties as tactical aircraft maintenance specialist [such duty is corroborated by the Veteran's military occupational specialty listed on a DD Form 214 of record], crew chief, and MOCC (maintenance operations command and control); and also his [post service] history of commercial motor vehicle driving.  This has been taken into consideration.  It is my opinion that his h/o truck driving, (in which he indicated he did not perform any loading/unloading activities, or maintenance on the trucks he drove, nor did the Veteran reveal any h/o trauma during driving), certainly did not cause his neck condition nor likely aggravate the neck condition. 

The Board recognizes that a contrary conclusion was reached by the nurse practitioner who conducted a February 2009 VA examination, who attributed the Veteran's cervical spine problems to "overuse of 20 years of truck driving.  However, given the superior qualifications of the attending VA Physical Medicine and Rehabilitation specialist who conducted the February 2012 VA examination, the probative weight of the positive evidence represented by his favorable medical opinion is, at a minimum, in relative balance with the negative opinion rendered in February 2009.  

Unless the preponderance of the evidence is against a claim, it cannot be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra; see also Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert 
("[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for [V]eterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our [V]eterans,' has 'taken upon itself the risk of error' in awarding such benefits.")  

From the above, it cannot be said that the preponderance of the evidence is against the claim for service connection for a cervical spine disability; as such, all reasonable doubt has been resolved in the Veteran's favor, and service connection for torticollis of the cervical spine is warranted.  Id.  


ORDER

Service connection for torticollis of the cervical spine is granted. 


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


